In a proceeding pursuant to CPLR article 78 to review a determination of respondent finding that petitioner forcibly sodomized another inmate and imposing a penalty therefor, petitioner appeals from a judgment of the Supreme Court, Dutchess County (Benson, J.), dated November 3, 1983, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
Although isolated parts of the transcript of petitioner’s hearing were unintelligible, the record was adequate and capable of review. The determination of respondent was supported by substantial evidence (see Matter of Pell v Board of Educ., 34 NY2d 222). Mollen, P. J., Lazer, Gibbons and Brown, JJ., concur.